Citation Nr: 1827995	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss disability.  

2.   Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for back disability.  

4.  Entitlement to service connection for neck disability.  

5.  Entitlement to service connection for bilateral shoulder disability.  

6.  Entitlement to service connection for bilateral ankle disability.  

7.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  





REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona dated in April 2012, which granted service connection for bilateral hearing loss disability, but denied service connection for the other issues on appeal.  The Veteran appealed the decision to the Board in February 2014.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing convened at the RO.  A transcript of the hearing has been included in the claims file and has been reviewed.  

The service connection claims for psychiatric and ankle disabilities, and the higher initial rating claim for hearing loss disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus as likely as not relates to bilateral hearing loss disability incurred in service.  

2.  Chronic back disability was not incurred during service or within one year of separation, and is not attributable to service.

3.  Chronic neck disability was not incurred during service or within one year of separation, and is not attributable to service.

4.  Chronic shoulder disability was not incurred during service or within one year of separation, and is not attributable to service.


CONCLUSIONS OF LAW

1.  Tinnitus is due to service-connected bilateral hearing loss disability.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).   

2.  Back disability was not incurred in or aggravated by service, and may not be presumed service connected.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Neck disability was not incurred in or aggravated by service, and may not be presumed service connected.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  Bilateral shoulder disability was not incurred in or aggravated by service, and may not be presumed service connected.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the record indicates the RO attempted to include in the claims file all of the Veteran's service treatment records (STRs), but that certain of the STRs may still be missing.  In an April 2011 memorandum of record, the RO detailed its efforts to obtain all STRs pertaining to the Veteran's 20-year military career, but concluded that certain STRs were likely unavailable.  See 38 C.F.R. § 3.159; O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (in a case in which a claimant's service records are unavailable through no fault of their own, there is a heightened obligation for VA to assist the claimant in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records).  Nevertheless, the record does include many STRS pertaining to the Veteran's service.  The RO also included in the record VA and private treatment records and reports.  Further, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the claims decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in a May 2015 hearing.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issues decided herein and ensured clarification regarding the evidence that would support the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection Claims

The Veteran claims that he incurred back, neck, and shoulder disabilities during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter the evidence consists of STRs, VA and private treatment records, VA compensation examination reports dated in May and October 2011, and lay assertions from the Veteran, his family members, and a friend.    

	Tinnitus

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence indicates that the Veteran has tinnitus.  A tinnitus diagnosis is noted the May 2011 VA audiology report.  Moreover, the Veteran's lay assertions describing tinnitus symptoms - noted in written statements of record and in his Board testimony - are of probative value inasmuch as he, as a lay person, is competent to report observable symptomology such as a ringing sound in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the May 2011 VA report, the examiner also found tinnitus "as likely as not" due to service-connected bilateral hearing loss disability.  Tinnitus should therefore be service connected on a secondary basis under 38 C.F.R. § 3.310.  

As the preponderance of the evidence is not against the claim of service connection for tinnitus, a grant of the benefits sought is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	Back, Neck, Shoulder Disabilities 

The evidence establishes that the Veteran has current back, neck, and shoulder disabilities.  These disorders are diagnosed in the October 2011 VA report, which notes lumbar and cervical spine degenerative disc and joint disease, and chronic bilateral shoulder strain.  Further, evidence establishes that the Veteran experienced back, neck, and shoulder injuries during service.  In credible testimony before the Board, the Veteran described the multiple back, neck, and shoulder injuries he experienced during his 20-years of honorable service.  See Jandreau, supra; see also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  The STRs included in the claims file, to include the Veteran's March 1994 retirement report of medical history, tend to corroborate his claims to in-service injury.  The documents note the Veteran's multiple complaints during service of back, neck, and shoulder pain.  Furthermore, as STRs relevant to his claims may be missing from the record, the benefit-of-the-doubt doctrine particularly applies to this element (the second Hickson element) of his claim.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also O'Hare, supra.            

The preponderance of the evidence indicates, however, that current back, neck, and shoulder disabilities are unrelated to service, and did not manifest to a compensable degree within the first year of retirement from service in 1994.  The retirement report of medical examination notes the back, neck, and shoulders as normal upon examination.  This indicates that the Veteran did not have characteristic manifestations sufficient to identify chronic back, neck, and shoulder disabilities at the end of 20 years of service in 1994.  Moreover, the earliest medical evidence of record of a back, neck, or shoulder problem after service is dated in the late 1990s, multiple years after retirement from service in 1994.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Thus, no medical evidence dated between May 1994 and the late 1990s indicates that the Veteran then had chronic disability involving the back, neck, and shoulders.  Notwithstanding the Veteran's lay assertions indicating manifestations of chronic disability during and soon after service, the record does not document the existence of chronic musculoskeletal disability during service, within the first year of retirement from service, or for at least three years following service.  The preponderance of the evidence indicates that, for approximately 3 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  

Further, the evidence of record addressing the issue of medical nexus also preponderates against the claims.  In the only medical opinion of record addressing the claims, the October 2011 VA examiner stated that the current back, neck, and shoulder disorders were likely unrelated to service.  In support of the opinion, the examiner stated that the events in service relating to back, neck, and shoulder pain "were not of sufficient [magnitude] to cause this condition[,] meaning that there was not a signif[icant] mechanism of injury and permanent disability solely due to" service.  Rather, the examiner found the disorders "far more related to genetics, life experience or other causes apart from" service.  

In the October 2011 VA report and its addendum opinions, the examiner indicated that he reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The examiner also noted the Veteran's complaints, detailed the Veteran's medical history, and detailed his medical findings.  As the findings are based on the evidence of record, and are explained, the Board finds them of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Further, the October 2011 VA examiner's findings are not countered by a medical nexus opinion favoring the claims. 

In assessing these claims, the Board has considered the lay assertions of record.  As noted earlier, lay witnesses are competent to offer testimony regarding observable symptomatology, such as that which can be seen or felt.  See Jandreau, supra.  As such, the lay statements from the Veteran and his family members and friend, attesting to musculoskeletal pain during service, are of probative value.  However, the more credible evidence of record preponderates against the notion that a chronic back, neck, or shoulder disability was either present or incurred during service, or developed within one year of service.  The issue of whether the Veteran had degenerative changes to his musculoskeletal system concerns internal pathologies beyond a lay person's capacity to observe or feel.  The Veteran's complaints of pain are relevant to whether he experienced pain during service, but cannot be regarded as conclusive evidence into the question of whether he had during and soon after service degenerative changes to his spine, or had chronic shoulder disability.  These are medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  And the medical evidence demonstrates the absence of such chronic disability during and following active duty ending in May 1994.  In fact, when examined, the spine and shoulders were normal at retirement from service.  As this contemporaneous evidence is more credible, it is of more probative value.  Indeed, the lay assertions are medically insignificant when compared with the far more probative objective record, found in the March 1994 retirement examination report and in the October 2011 VA examiner's reports.  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's assertions regarding the development of chronic back, neck, and shoulder disabilities.  See Gilbert, supra. 

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for back disability is denied.   

Entitlement to service connection for neck disability is denied.   

Entitlement to service connection for bilateral shoulder disability is denied.   

REMAND

A remand is warranted for additional development and medical inquiry into the increased rating claim for hearing loss disability, and into the service connection claims for psychiatric and ankle disabilities.  

During his Board hearing, the Veteran indicated that his service-connected hearing loss disability had worsened since the most recent VA audiology examination conducted in May 2011.  As such, another examination should be conducted.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  

With regard to bilateral ankle disability, the evidence indicates that the Veteran experienced ankle problems during service, and currently has an ankle disability.  See Jandreau, supra.  As such, he should undergo VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to acquired psychiatric disability, the STRs note that the Veteran complained of depression during service and sought treatment for the disorder.  Further, in a February 2012 VA compensation examination report addressing the claim, the Veteran was diagnosed with depressive disorder.  The examiner found that the disorder did not relate to the in-service depression problem.  A remand of this claim is necessary, however, because VA medical evidence dated in 2016 notes a diagnosis of PTSD by a VA psychiatrist.  Additional inquiry must be conducted into this aspect of the claim for service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In particular, additional efforts should be made to verify the stressors noted by the Veteran during his Board hearing, and then to determine whether any verified stressors relate to current PTSD.  See 38 C.F.R. § 3.304(f) (2017).    


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, and any treatment records pertaining to treatment the Veteran may have received at a military hospital since his retirement from service.  All records/responses received must be detailed and associated with the claims file.  

2.  Request from the Veteran additional information regarding the asserted stressors he discussed during the May 2015 Board hearing, each of which pertains to his service connection claim for PTSD.  In particular, the Veteran should attempt to provide more detailed information - such as dates, names of naval personnel, and names of ships - regarding the incidents that caused him emotional distress.  The incidents described during the hearing include - knowledge of a suicide aboard the USS Oriskany in the mid 1970s, witnessing plane crashes aboard the USS Oriskany in the mid 1970s, witnessing two or three deaths aboard the USS Constellation in 1979, witnessing fellow sailors being sucked into a jet engine aboard the USS Kitty Hawk in 1991-92, serving aboard a ship when a plane and its pilot were lost at sea, and being blown down onto the flight deck from jet engine exhaust.     

Then the RO should request any information relevant to the claimed stressors from the U.S. Army & Joint Services Records Research Center (JSRRC) and any other appropriate entity.  

All records/responses received must be detailed and associated with the claims file.  

3.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the nature and etiology of any acquired psychiatric disability to include PTSD and depressive disorder.  The examiner should review the claims file, and then respond to the following questions. 

(a).  Non-PTSD psychiatric disability: 

(i).  What non-PTSD psychiatric disabilities has the Veteran been diagnosed with since his service connection claim in February 2010?

In answering (i), accept as fact the diagnosis of depressive disorder noted in VA evidence of record. 

(ii).  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed non-PTSD psychiatric disability is related to an in-service disease, event, or injury?

In answering (ii), consider and discuss the STRs indicating complaints of depression during service, and the lay statements from family members who describe a problematic mental state following service. 

(b).  PTSD

(i).  Is it at least as likely as not (i.e., probability of 50 percent or higher) that an asserted stressor noted in paragraph #2 has been verified by the development conducted pursuant to paragraph #2?

(ii).  Is it at least as likely as not that a verified stressor is adequate to support the PTSD diagnosis established in the record?

(iii).  If so, is it at least as likely as not that the PTSD symptoms underlying the PTSD diagnosis relate to the verified stressor(s)?

In answering (ii) and (iii), accept as fact the PTSD diagnosis provided by a treating VA psychiatrist in 2016. 

Note that a service connection finding for PTSD requires - medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current PTSD and the claimed in-service stressor.  38 C.F.R. 
§§ 3.304(f), 4.125 (2017).  

All opinions must be fully explained and supported by a rationale.   

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any ankle disability.  The examiner should review the claims file, and then respond to the following questions. 

(a).  What ankle disabilities has the Veteran been diagnosed with since his claim for service connection in February 2010?

(b).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed ankle disability is related to a disease, event, or injury during service? 

In answering this question, consider and discuss any STRs addressing complaints of ankle pain during service, and the Veteran's assertions that he experienced ankle injury during service.

All opinions must be fully explained and supported by a rationale.   

5.  Schedule the Veteran for a VA audiology examination to determine the nature and severity of the service-connected bilateral hearing loss disability.  

6.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the August 2014 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


